Citation Nr: 1741301	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-28 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder, not otherwise specified (NOS), currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected anxiety disorder, NOS.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

A January 2014 Board decision granted an increased 50 percent rating for the Veteran's anxiety disorder, NOS (and remanded the matter of entitlement to TDIU).  The Veteran appealed the portion of this decision which denied an evaluation in excess of 50 percent for anxiety disorder, NOS.  In January 2009, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (JMPR), vacated the January 2014 Board decision to the extent that it did not grant a rating in excess of 50 percent and remanded the matter for action consistent with the JMPR.  

After completion of additional development pursuant to a February 2015 Board remand, a December 2015 Board decision denied an evaluation in excess of 50 percent for anxiety disorder, NOS, and entitlement to TDIU.  The Veteran again appealed this decision to the Court.  In December 2016, the Court granted a Joint Motion for Remand (JMR), set aside the December 2015 Board decision and remanded the appeal for further action consistent with the JMR.  

Subsequent to the most recent adjudication of the claims by the RO (August 2015 supplemental statement of the case), additional evidence consisting of a February 2017 Affidavit from the Veteran and an April 2017 Independent Psychological Evaluation report from a private psychologist, G. E. Boutin, Ph.D., was submitted with a waiver of initial RO consideration.



FINDINGS OF FACT

1.  It is reasonably shown that throughout the appeal period, the Veteran's anxiety disorder, NOS, has been productive of no more than occupational and social impairment, with deficiencies in most areas, to include work, family relations, and mood.

2.  It is reasonably shown that throughout the appeal period, the Veteran's service-connected anxiety disorder, NOS, has precluded him from securing or following a substantially gainful occupation consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1.  A 70 percent (but no higher) schedular rating is warranted for the Veteran's anxiety disorder, NOS, throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9413 (2016).

2.  The criteria for a grant of TDIU have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Factual Background, Legal Criteria and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The present appeal arises from the Veteran's July 2009 request for increase, stating that he took an early retirement in 2006 because he "could no longer deal with the daily challenges confronting [him]."  He also stated that he was "having an even harder time sleeping and still sh[ied] away from crowds, social situations, etc that make [him] anxious and uncomfortable."  [An April 2008 rating decision granted service connection for anxiety disorder, NOS (claimed as posttraumatic stress disorder (PTSD)), rated 30 percent from February 26, 2007, the date of receipt of the Veteran's claim for service connection.]

VA treatment records include a December 2008 primary care treatment note which shows that the Veteran reported his overall stress level was low, felt his mood was doing fairly well lately and he was "not using medication very often now."  

An August 2009 letter from the Veteran's supervisor at Frito-Lay notes that the Veteran had been employed as District Sales Leader from 1999 to 2006 and, while the Veteran was considered a dependable and dedicated employee, he had difficulty building and maintaining relationships in the workplace as well as socially with his co-workers.  The supervisor noted that, on several occasions, the Veteran reported becoming "extremely anxious in crowds" and having "an extreme reaction if anyone accidentally touched him."  The supervisor also noted having often observed the Veteran having difficulty remembering the names of fellow employees whom he had met on several occasions.  The supervisor indicated that, in 2005, the Veteran disclosed he was not going to be able to continue working until his April 2009 retirement date because "his anxiety was getting more difficult to control."  

An August 2009 VA mental disorders examination report notes that the Veteran's mental disorder was treated with anti-depressant medication and the effectiveness of the treatment was "good," resulting in the "[a]bsence of current significant symptoms."  On examination, the Veteran reported some anticipatory anxiety over tasks to be done the next day and anxiety in crowds.  He also reported difficulty with multitasking if anxious, some physiological arousal if nervous and over worrying about events.  The symptoms were described as daily and mild to moderate since the last examination.  The Veteran appeared clean and neatly groomed, was restless, had spontaneous speech, was cooperative and had an appropriate affect and anxious mood.  His attention was intact (was able to do serial 7's) and he was oriented to person, place and time.  There was no inappropriate, obsessive/ritualistic behavior, hallucinations, panic attacks or homicidal/suicidal thoughts.  The Veteran interpreted proverbs appropriately, had good impulse control, no episodes of violence and had no problems with activities of daily living.  Regarding social functioning, the examiner noted that the Veteran interacted with his wife, was involved with family and engaged in social activities (such as going out to eat or to the movies with his wife, volunteering at school and going to church.)  The examiner also noted normal remote memory and mild impairment of recent memory (the Veteran had difficulty recalling proper names, wrote notes to himself to recall what he wants to do and recalled two out of three items (he recalled the third item after reflecting)).  The Veteran's occupation was described as working in the retail and wholesale grocery business for over 30 years and as a route salesman for Frito-Lay from 1999 to 2006, when he retired due to age or duration of work.  His global assessment of functioning (GAF) score was 60.  The examiner noted that the Veteran's mental disorder resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning (routine behavior, self-care and conversation normal.)  

VA treatment records include a September 2009 psychiatry outpatient note which notes that the was contacted after reporting "long-standing feelings of depression, panic attacks, memory lapses and difficulty completing tasks.  He avoids social activities and is experiencing increasing anxiety.  He left a job that he loved 3 years ago because he was afraid of the outcome if he didn't."  He denied "S/HI" (suicidal/homicidal ideation.)  A subsequent September 2009 psychiatry outpatient note shows that the Veteran reported he had not been "totally honest" with the examiner because he is a "real proud person."  He noted having a hard problem with memory (people's names, even people he knows well), chronic mood swings and being "extremely sensitive about the stigma of being a VN (Vietnam) veteran."  The examiner noted that the Veteran quit his job with Frito Lay "because he found the anxiety on the job overwhelming" (this was supported by the statement from the Veteran's employer).  It is also noted that the Veteran does not tolerate crowds (in the past year, he went to one matinee movie with no one sitting behind him and twice to a restaurant, early before the crowds come.)  On mental status examination, the Veteran was noted as normally dressed and groomed, alert and oriented times four, restricted and intense affect, dysthymic and visibly anxious mood, normal speech and no signs of psychosis.  Insight and judgment were stable.  The assessment was continued depression and anxiety with significant PTSD symptoms.  In November 2009, the Veteran reported going to the Vet Center was helpful and; although he avoided being in public as much as possible, he was going to the Vet Center Christmas party.  His concentration remained poor and his panic attacks were not as severe as they used to be.  The assessment was some improvement with aggressive treatment.  

In his October 2009 notice of disagreement, the Veteran stated that he "fights every day to try to stay positive and control [his] anxiety and mood swings.  Since Viet Nam [he hasn't] lived a 'normal day.'  [He has] always tried to hide [his] problems."  He noted "incorrect or misleading" statements in the examination report, stating that he has one or more panic attacks per week and lives by obsessive, ritualistic behaviors (writing notes and checklists to himself).  He also stated that he had gone out to eat only twice in the past year and gone to one movie, having no one sit behind him.  He stated that when asked to remember three objects, he remembered one, and then guessed until correct on the other two.

A December 2009 letter from the Vet Center, which summarized the Veteran's evaluation and treatment, notes that he reported symptoms of overwhelming anxiety, isolation, hyperarousal with an exaggerated startle response, avoidance of stimuli that reminded him of his traumatic experiences, depression, anger management problems and feelings of detachment/estrangement from others.  He returned to the grocery business but could not "take the pressure" after becoming store manager.  He stepped down from management, sought employment where he could work alone and ended up working in route sales until his anxiety and PTSD symptoms required him to "retire early" 3 years previously.  The letter notes that the Veteran reported he "has changed to an angry, anxious and depressed person."  He also stated that "a supportive 40 year marriage has helped him accommodate his symptoms."  

VA treatment records include a May 2010 psychiatry outpatient note which shows the Veteran reported psychiatric medication and Vet Center therapy had been very helpful and he had gotten himself "in a good place."  Subsequent VA treatment records show that the Veteran continues to receive ongoing mental health treatment for depression, anxiety and sleep impairment.  These records, dated from October 2010 to July 2015, show GAF scores ranging from 55 to 75.  

In a statement attached to his July 2010 substantive appeal (VA Form 9), the Veteran repeated the assertions from his notice of disagreement and added that his "strong faith in God through constant prayer, helps [him] fight anger and suicidal thoughts."  [Notably, the Veteran stated that his symptoms were consistent with (and the benefit he wanted was) a rating of 50 percent.] 

A Social Security Administration (SSA) Explanation of Determination notes that, based on review of the Veteran's VA medical records, report from Emerald Coast Psychology (in connection with his SSA disability claim) and medical evidence submitted by the Veteran, SSA had determined that the Veteran had been disabled from September 2009 due to his PTSD, anxiety, panic attacks, mood swings, impaired judgement, intrusive thoughts, dreams, impaired abstract thinking, difficulty in social settings, forgetfulness, sleep deprivation and migraines (the Veteran has not established service connection for migraines.)  The October 2010 report from Emerald Coast Psychology includes a diagnosis of PTSD, chronic, and a GAF score of 59.  The examiner noted that the Veteran reported "a host of difficulties since [his tour in Vietnam] which are consistent with posttraumatic stress disorder.  Such difficulties are likely associated with deficits in social functioning.  He attends psychotherapy and expresses benefit from doing so."  SSA records also include an October 2010 statement from the Veteran's spouse noting that crowds make him anxious and nervous, he had become more reclusive and antisocial over the years and she has to remind him about personal grooming.  

In a March 2015 statement, the Veteran reported finding it "very hard to bare [his] soul to others," however, he had "contemplated taking [his] own life many times but [he] wouldn't."  

On his March 2015 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability (TDIU Application), the Veteran reported he became too disabled to work in March 2006 due to his anxiety.  He also reported having completed two years of college and having no other education or training before or since becoming too disabled to work.  

On June 2015 VA mental disorders examination, the Veteran reported that his 46 year marriage was "going great nowadays," he had a good relationship with his 3 adult children, did not have a lot of contact with his many siblings and was "getting along fine" with people outside of family.  The Veteran reported retiring from his job at Frito-Lay because he "couldn't do [his] job the best of [his] ability anymore" (as time went on, he became increasingly anxious and upset and was unable to concentrate).  He recalled working "hard, fast, and continuously" and having people tell him to "slow down."  He felt like he "had to get out of there."  On examination, the Veteran was well-groomed, alert and fully oriented.  His speech was normal in rate, tone, and syntax and his thought content and process was unremarkable.  His mood was mildly dysphoric with generally somewhat restricted though reactive affect.  He denied hallucinations and delusions as well as suicidal and homicidal ideation, intent, and planning.  There was no observable impairment in attention, concentration, or memory.  The examiner noted that the Veteran's symptoms included anxiety, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events.  The examiner found that the Veteran's psychiatric disability was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The diagnoses were Unspecified Anxiety Disorder, PTSD and Major Depressive Disorder.  

In a June 2015 addendum, the examiner concluded that the Veteran's statement that he worked hard, fast, and continuously suggested his belief that his occupational performance was superior to that of his contemporaries, and that his dissatisfaction with their inferior performance was a source of distress.  The examiner noted that dissatisfaction with the perceived inferiority of others is not a symptom of a DSM-5 Anxiety Disorder, for which the Veteran is service-connected.

In an August 2015 statement, the Veteran indicated that it is extremely hard for him to discuss his personal history in detail and attempted to provide additional details in connection with his claim.  He recalled his employment history managing grocery stores and having to step down due to anxiety, mood swings, and ritualistic behavior and becoming a department head where he would have less contact with others and "hide" his deficiencies (panic) better.  He also reported moving his family to a more "isolated" area and becoming more reclusive and depressed.  The Veteran stated that his judgment is impulsive and irrational, he is illogical and quick to anger if pressed and has written notes to himself "to try to set up a positive day but seldom follow them."  He stated, "[s]ome days I just sit and think, get depressed and talk myself out of ending it all.  (Kill myself)."  Regarding hygiene, the Veteran indicated that he "can go days in a depressed mood and not shave, shower or take care of" himself.  However, he "always tries to present himself in a positive light even with counselors etc."  He reported being "ashamed of [his] deficiencies," trying to hide them to the best of his ability, and indicated that the reason they have no friends is because people tend to stay away once they get a glimpse of the real him.  

In a February 2017 Affidavit, the Veteran reported frequently worrying that his anxiety would result in him suffering a heart attack on the job and he left work because his "anxiety was becoming so severe that [he] often struggled just to leave the house."  He stated that his anxiety disorder has continued to affect his life and he has "good days" (watching television and maybe going for a drive with his wife) and "bad days" (completely isolating himself from other people, even his family).  When his anxiety becomes that severe, he neglects to shave, shower or otherwise take care of himself.  The Veteran reported occasionally experiencing severe depression and having suicidal thoughts.  

An April 2017 Independent Psychological Evaluation report from G. E. Boutin, Ph.D., notes that the Veteran completed high school and 2 years of community college (he did not complete the program because "it was stressful for [him] to go to school and be around all those people.")  On mental status examination, in pertinent part, the Veteran appeared hypervigilant, his mood was depressed and anxious, his affect was reactive and congruent to stated mood, he had mildly impaired remote memory, moderately impaired recent memory, "very poor" attention/concentration, poor frustration tolerance and insight and experienced difficulty falling asleep, early morning awakening and nightmares.  Dr. Boutin noted mild suicidal ideation (described as periodic (2-3 months) suicidal thoughts which the Veteran talks himself out of with the help of his wife.)  

Based on examination of the Veteran and review of his claims file, Dr. Boutin opined that "it is more likely than not that [the Veteran] has occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood due to his PTSD and Major Depressive Disorder since at least July 2009, to the present."  In support of this opinion, Dr. Boutin noted the Veteran's symptoms including suicidal thoughts, memory deficits, impaired impulse control, irritability, anger, depression and intermittent panic attacks affecting his ability to function independently, appropriately and effectively.  Dr. Boutin also noted the Veteran's hypervigilance, exaggerated startle response, significant deficiencies in judgment and abstract thinking, neglect in personal appearance and hygiene and social isolation.  

Regarding the ability to maintain employment, Dr. Boutin opined that "[i]t is at least as likely as not that [the Veteran] is unable to secure and follow a substantially gainful employment as a result of his service-connected psychiatric disorders" since at least 2006, when he was last able to work.  In support of this opinion, Dr. Boutin noted that the Veteran "consistently had to take demotions at work because of his inability to deal with the public" (which was corroborated by his supervisor) and concluded that the Veteran's "condition has only worsened through the years.  He has a history of an inability to maintain employment and relationships as a result of symptoms from his psychiatric disorders."

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed below, the Veteran's anxiety disorder, NOS, has not significantly changed and a uniform evaluation is warranted for the period of the appeal.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant appeal arises from the Veteran's July 2009 request for increase, the period for consideration is from July 2008 to the present.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's service-connected psychiatric disability, anxiety disorder, NOS, is rated under Code 9413 (unspecified anxiety disorder) under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9413. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 (2014).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's claim was originally certified to the Board in October 2010 (prior to August 4, 2014), the DSM-5 is not applicable to this case. 

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.

The Board finds that throughout the appeal period (from receipt of the Veteran's July 2009 claim for increase), it is reasonably shown that the Veteran's anxiety disorder, NOS, symptoms resulted in occupational and social impairment with deficiencies in most areas.  The Veteran has reported, and his treating VA mental health personnel and examiners as well as Dr. Boutin have noted, symptoms of near continuous panic or depression affecting the ability to function independently, appropriately and effectively (isolating and neglecting to take care of himself during an increased period of anxiety and depression and suicidal thoughts he has to talk himself out of) and difficulty in adapting to stressful circumstances (going to movies and out to dinner once or twice per year during hours when there are few people and sitting with no one behind him).  Further, although the Veteran has reported having a good relationship with his children and wife of 47 years; the record demonstrates an inability to establish and maintain effective relationships (engaging with co-workers (see statement from supervisor), isolating himself, having little contact with his many siblings and avoiding going out in public).  While the symptoms apparently waxed and waned (and his VA examiners found occupational and social impairment with reduced reliability and productivity which warrants a 50 percent rating), and GAF scores ranged from 55 to 75 (connoting moderate to mild symptoms), the evidence is at least in equipoise that serious occupational and social impairment has been demonstrated.  

The Board finds no reason to question the credibility of the accounts of the Veteran or his wife; they are generally consistent with reports by his treating VA and Vet Center mental health personnel and Dr. Boutin.  The Board likewise has no reason to question the competence of the examiners and medical professionals who have provided statements describing the Veteran's mental health disability as severe in intensity (and consequently causing substantial functional impairment).  As the functional impairment due to anxiety disorder, NOS, meets (or at least approximates) the schedular criteria for a 70 percent rating under Code 9413 and a distinct period of improved symptoms and impairment is not shown, the Board finds that such rating is warranted throughout the appeal period.  38 C.F.R. § 4.7.

The evidence of record does not show that anxiety disorder, NOS, symptoms productive of total occupational and social impairment such as: gross impairment in thought processes or communication (his thought processes were regularly noted to be normal and intact); persistent delusions or hallucinations (no evidence of either); intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); memory loss for names of close relatives, own occupation, or own name, or other symptoms of similar gravity) were manifested during the period under consideration.  The record shows (and the Veteran has reported) suicidal thoughts; however, such is considered in assigning the increased 70 percent rating and review of the record during the appeal period shows that such thoughts were infrequent/isolated episodes, described as "mild" by one clinician.  These incidents do not show that the Veteran was a "persistent danger" to hurting himself or others or disoriented to time or place.  Furthermore, the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 70 percent at any time during the appeal period.  The symptoms and level of impairment represented by GAF scores ranging from 55 to 75 do not reflect (or approximate) a disability picture of total occupational and social impairment, and do not warrant a 100 percent rating.  Consequently, the Board finds that a schedular 100 percent rating is not warranted for any period of time under consideration.

As raised in the November 2015 Appellant's Post-Remand Brief, consideration has been given regarding whether the schedular evaluation is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria under Code 9413 and General Rating Formula for Mental Disorders provide for a rating in excess of that assigned for a greater degree of psychiatric disability, but such greater degree of psychiatric disability is not shown.  The diagnostic criteria encompass all symptoms and related functional impairment of the disability shown during the applicable timeframes and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.


TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran's March 2015 TDIU Application (and examination report from Dr. Boutin) shows that his highest level of education is 2 years of college.  He has reported no other education or training.  He claimed that his service-connected anxiety disorder, NOS, has prevented him from securing or following any substantially gainful occupation (his anxiety has caused him to forget the names of his co-workers and resulted in difficulty building and maintain relationships in the workplace).  

Records from SSA show that he was found disabled from September 2009 due to his PTSD, anxiety, panic attacks, mood swings, impaired judgement, intrusive thoughts, dreams, impaired abstract thinking, difficulty in social settings, forgetfulness, sleep deprivation and migraines (the Veteran has not established service connection for migraines.)  Dr. Boutin opined that "[i]t is at least as likely as not that [the Veteran] is unable to secure and follow a substantially gainful employment as a result of his service-connected psychiatric disorders" since at least 2006, when he was last able to work, because the Veteran had to take demotions due to his inability to deal with the public and his condition has worsened through the years.  Dr. Boutin noted the Veteran's "history of an inability to maintain employment and relationships as a result of symptoms from his psychiatric disorders."  The Board finds these medical opinions to be probative evidence weighing in favor of the Veteran's claim for TDIU. 

Notably, the August 2009 and June 2015 VA examination reports include the opinions that the Veteran's mental disorder resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (i.e., he is not unemployable as a result of his anxiety disorder, NOS).  However, these opinions do not address whether the Veteran is able to continue the type of employment in which he was previously engaged and/or identify the types of employment that remain feasible in light of his education and lack of experience in other fields of employment.  As such, the Board finds that these opinions do not constitute probative evidence that the Veteran's service-connected anxiety disorder, NOS, does do not preclude substantially gainful employment. 

As the decision herein has assigned an increased 70 percent rating for his single service-connected disability, anxiety disorder, NOS; the Veteran now meets the schedular percentage requirements for a TDIU rating throughout the appeal period.  See 38 C.F.R. §§ 4.16(a), 4.25.  Furthermore, the evidence of record reasonably shows that his service-connected anxiety disorder, NOS, precludes him from securing and maintaining substantially gainful employment.  Medical professionals have described the limiting effects of the Veteran's service-connected disability on his ability to work.  The Board finds persuasive the April 2017 statement from Dr. Boutin that the Veteran is unable to secure and follow a substantially gainful employment as a result of his service-connected psychiatric disability.  Accordingly, resolving any remaining reasonable doubt regarding the degree of disability/impairment in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that a TDIU rating is warranted throughout the appeal period since the Veteran's July 2009 claim for increase.



ORDER

A 70 percent (and no higher) rating is granted for the Veteran's anxiety disorder, NOS, throughout the appeal period, subject to the regulations governing payment of monetary awards.

A TDIU rating is granted throughout the appeal period, subject to the regulations governing payment of monetary awards.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


